Opinion issued February 9, 2017




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00914-CV
                           ———————————
       LYMAN S. REED AND LYMAN S. REED FAMILY LIMITED
                    PARTNERSHIP, Appellants
                                       V.
            BYRON H. DAVIS AND BHD LAND, INC., Appellees


                   On Appeal from the 10th District Court
                         Galveston County, Texas
                     Trial Court Case No. 16-CV-0281


                         MEMORANDUM OPINION

      Appellants, Lyman S. Reed and Lyman S. Reed Family Limited Partnership,

have filed a petition for permissive appeal seeking to challenge an interlocutory

order granting a motion for partial summary judgment in favor of appellees, Byron

H. Davis and BHD Land, Inc.         See TEX. CIV. PRAC. & REM. CODE ANN.
§ 51.014(d) (West Supp. 2016); TEX. R. APP. P. 28.3.           To be entitled to a

permissive appeal from an interlocutory order that would not otherwise be

appealable, the requesting party must establish that (1) the order to be appealed

involves a “controlling question of law as to which there is a substantial ground for

difference of opinion” and (2) an immediate appeal from the order “may materially

advance the ultimate termination of the litigation.” TEX. CIV. PRAC. & REM. CODE

ANN. § 51.014(d); see TEX. R. APP. P. 28.3(e)(4); TEX. R. CIV. P. 168. The petition

fails to establish that the order involves a controlling question of law as to which

there is a substantial ground for a difference of opinion and an immediate appeal

from the order may materially advance the ultimate termination of the litigation.

See TEX. R. APP. P. 28.3(e)(4). Accordingly, we deny the petition for permissive

appeal.



                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Bland.




                                          2